Opinion by
Mr. Justice Sterrett:
Without designating anyone, by name or- otherwise, as defendant, the arbitrators awarded “in favor of the plaintiffs the sum of $15, with costs of suit.” Treating this award as, in effect, a judgment against both Jacob Vocht and Anna Vocht, his wife, whose names appear in tire narr., plaintiffs below issued a fieri facias cum capias ad satisfaciendum against both; and a rule was taken to strike off the judgment as to the husband, and set aside the capi<is as to both husband and wife.
The award was evidently intended to be against the person or persons by whom the tort, complained of in the declaration, is alleged to have been committed. Referring to that instrument we find that both husband and wife are named as defendants ; but the slanderous words are alleged to have been spoken by Anna Vocht, the wife, alone. The declaration is, therefore, against her and not against her and her husband jointly; and if the arbitrators intended to award against both, they had no right to do so.
Moreover, under the second section of the “married persons’ property act” of June 3, 1887 (P. L. 333), in force when the cause of action in this case arose, a husband is no long’er liable for torts committed by his wife alone.
Plaintiffs below having treated the award as in effect a judgment against both, the court below was clearly right in holding it was a nullity as to Jacob Vocht, the husband. The executions, of course, were also null and void as to him.
Judgment affirmed.